Mr. Justice Audrey
delivered the opinion of the court.
By a public deed of January 19, 1915, executed before Notary Salvador Picornell' Cardona, Félix Dumas and Francisco Vargas G-arcia, jointly with their respective wives, assigned to Domingo Monge Hernandez the first two instal-ments of a mortgage debt created in favor of Pedro Vire'lla IJribe which they had acquired at a judicial sale, and upon presentation of the said deed of assignment of mortgage credit in the registry of property on February 2, 1915, the registrar refused to admit the. same to record for the reasons stated in his subjoined decision, which reads as follows:
“Admission to record of the foregoing document is denied because the instalments assigned appear to have been paid and canceled by deeds of acquittance and cancellation executed before Notary D. Miguel Z&valeta, in G-uayama, on April 11, 1910, and June 1, 1911, the said cancellations having been recorded in this registry on October 6, 1914, by a marginal note to record seven of property No. 395 on the reverse side of page 35 of volume 9 of Arroyo.”
From this decision the present administrative appeal was duly taken, but no brief has been filed for the purpose of showing the grounds on which appellant relies for a reversal of the registrar’s decision.
The record shows clearly that when on February 2, 1915, Domingo Monge Hernández presented his deed in the registry of property for record the instalments of the mortgage credit assigned to him had already been paid and canceled by public instruments dated April 11, 1910, and June 1, 1911, and the cancellation appeared recorded in the registry since October 6, 1914, therefore we must hold that the respondent *276registrar acted correctly in refusing to admit the deed to record. Article 20 of the Mortgage Law provides that in order that the registrar may admit to record or entry deeds conveying or encumbering the ownership or possession of real property or property rights, the interest of the person executing the conveyance or encumbrance, or in whose name it is executed, must first appear of record; and as the right sought to be recorded had been satisfied and canceled in the registry previously, the registrar was unable to record the deed presented.
The decision appealed from should be

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.